Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
********************************************************************
TITLE
The title was amended to read, --Flow Estimation Using Hall-Effect Sensors and/or Magnetic Bearing Currents.

******************************************************************************

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose a blood circulation assist system wherein both rotational speed of the impeller and, either an amount of bearing current used to levitate the impeller transverse to the impeller axis of rotation, or the position of the impeller within the blood flow channel transverse to the impeller axis of rotation, is used to estimate the flow rate of blood.  LaRose ‘322 discloses a related system wherein a sensorless system is used to estimate flow from changes in impeller speed and motor power or current.  There 
The terminal disclaimer filed 12/15/20 was accepted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ayre et al. ‘293 discloses a related system wherein rate of flow is estimated from impeller speed and power (or current) consumed (par. 0021).  Lancisi et al. ‘683 discloses pump structure suitable to the LaRose invention discussed above.  Khare discloses several sensorless approaches to estimating axial flow blood pump parameters wherein one such approach monitors axial movement of the rotor by Hall-Effect sensors rather than transverse movement and correlates the movement to pump pressure changes; with an additional approach involving the monitoring of radial movement of the rotor through the use of active magnetic bearing currents, but does not appear to also base pump parameter estimation in this approach on pump speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
February 18, 2021